Citation Nr: 1626543	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  16-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for an adjustment disorder with depression, claimed as depression secondary to his service connected prostate cancer. 

2.  Entitlement to service connection for an adjustment disorder with depression, claimed as depression secondary to the Veteran's service connected prostate cancer, on a de novo basis.  

3.  Entitlement to service connection for alcohol use disorder, claimed as depression secondary to the Veteran's service connected prostate cancer.  


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Esq.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1962 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  This decision found that the Veteran's previous denial of service connection for alcohol use disorder previously evaluated as adjustment disorder with depressed mood (claimed as depression) as secondary to the residuals of his service connected prostate cancer was confirmed and continued.  

The RO denied service connection for an adjustment disorder with depressed mood as secondary to the service connected disability of prostate cancer in a February 2002 rating decision.  The Veteran did not appeal this decision or submit any additional new and material evidence within the appeal period, and no new service department records have been received.  Therefore, the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015). 

The Veteran submitted another claim for service connection for depression in June 2012.  This claim was denied in an August 2012 rating decision.  Although the Veteran did not appeal this decision, new and material evidence was submitted in July 2013.  His claim was not readjudicated before he submitted a new claim for service connection for depression secondary to his service connected prostate cancer in November 2013.  Therefore, the August 2012 rating decision was not final at the time of the January 2015 rating decision on appeal.  

The Veteran's claim for service connection for depression secondary to his service connected prostate cancer is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board observes that the January 2015 rating decision characterized the diagnosis of alcohol abuse as being part and parcel of the previously denied claims for service connection for an adjustment disorder with depression.  However, the Board notes that this diagnosis was not considered in the February 2002 rating decision.  That rating decision did not include any discussion or analysis of alcohol abuse or otherwise mention alcohol use in conjunction with the claim for service connection for depression.  Additionally, as service connection for alcohol abuse can only be secondary to an already service-connected disability, the Board finds it to be a distinct issue.  As a result, the Board finds that diagnosis of alcohol abuse disorder is separate and it will be adjudicated as a new claim.  

As noted by the RO, the Veteran's current claim for special monthly compensation based on loss of use of a creative organ was previously granted in the February 2002 rating decision.  As a complete grant of the benefit sought as already been established, this claim was not included in the October 2015 statement of the case or certified to the Board.  


The issues of entitlement to service connection for alcohol use disorder, claimed as depression secondary to the Veteran's service-connected prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for an adjustment disorder with depressed mood as secondary to the service-connected disability of prostate cancer was denied in a February 2002 rating decision; the Veteran did not appeal this decision or submit any additional new and material evidence within the appeal period, and no new service department records have been received.  

2.  Evidence received since February 2002 includes information not previously before the decision makers at the time of the February 2002 rating decision, and that purports to show that the Veteran has a current diagnosis of depression that is associated with his prostate cancer; the lack of such diagnosis being the basis for the original denial.  

3.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of an adjustment disorder with depression, to include as secondary to his service connected prostate cancer.  


CONCLUSIONS OF LAW

1.  The February 2002 rating decision that denied entitlement to service connection for an adjustment disorder with depressed mood, claimed as depression secondary to the Veteran's service connected prostate cancer, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for an adjustment disorder with depressed mood, claimed as depression secondary to the Veteran's service connected prostate cancer.  38 C.F.R. § 3.156(a) (2015). 

3.  The criteria for service connection for an adjustment disorder with depressed mood, claimed as depression secondary to the Veteran's service connected prostate cancer, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310(a) (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the duty to notify was satisfied in a June 2012 letter provided to the Veteran prior to the initial adjudication of his claim.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his claimed depression, and a relevant opinion has been obtained.  The Veteran's VA treatment records and private treatment records have also been obtained.  He has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

New and Material

The Veteran contends that he has submitted new and material evidence to reopen his previously denied claim for service connection for depression.  He believes that he has a diagnosable disability of depression secondary to his service connected prostate cancer.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In addition to the above, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  Jones v. Brown, 
7 Vet. App. 134 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

As previously noted, the Veteran's initial claim for service connection for depression, secondary to the service connected disability of prostate cancer, diagnosed as an adjustment disorder with depressed mood was denied in a February 2002 rating decision.  The Veteran did not appeal this decision or submit any additional new and material evidence within the appeal period, and no new service department records were received.  Therefore, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b). 

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii) (2015), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered by the Veteran's February 2002 rating decision included his service treatment records, a December 2001 statement by a private psychotherapist, and the report of a January 2002 VA examination.  The January 2002 VA examiner found that the Veteran had a diagnosis of an adjustment disorder with depressed mood.  This examiner further found that the Veteran did not have a chronic mental disorder associated with his service connected prostate cancer.  It was felt the adjustment disorder would most likely resolve.  The basis for the denial appears to have been the lack of a current diagnosis of a chronic mental disorder.  

The evidence received since the February 2002 rating decision includes a June 2012 VA Prostate Cancer Disability Benefits Questionnaire; the report of July 2012 VA examination; a July 2013 VA Prostate Cancer Disability Benefits Questionnaire; and the report of a January 2015 VA examination for mental disorders.  

An examination of this evidence shows that the June 2012 and the July 2013 VA Prostate Cancer Disability Benefits Questionnaires were completed by doctors who had treated or were treating the Veteran for his service connected prostate cancer.  When asked if the Veteran had any other residual condition or complication due to prostate cancer or treatment for prostate cancer, both examiners stated that the Veteran has depression.  

The Board finds that the June 2012 and the July 2013 VA Prostate Cancer Disability Benefits Questionnaires constitute new and material evidence.  It is new evidence in that these questionnaires and the information they contain were not previously before the decision makers at the time of the February 2002 rating decision.  Furthermore, this evidence is material, in that it purports to show that the Veteran has a current diagnosis of depression that is associated with his prostate cancer.  It was the absence of a diagnosis of a chronic mental disorder associated with his service connected prostate cancer that was the basis for the original denial.  As the evidence received since February 2002 is both new and material, the Veteran's claim for service connection for depression is reopened.  

The Board will next proceed to consider the Veteran's claim for service connection for an adjustment disorder with depression, claimed as depression secondary to his service connected prostate cancer, on a de novo basis.  As the RO reopened and considered the Veteran's claim on a de novo basis in the January 2015 rating decision, the Board may also conduct a de novo review without fear of prejudice to his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The evidence includes the Veteran's service treatment records.  These show that he was seen on one occasion in November 1962 due to being nervous and irritable as a result of having difficulty in a school course.  The examiner told the Veteran to discuss his problem with the instructor, and noted the Veteran had good potential.  The remainder of the service treatment records is negative for any other reference to psychiatric symptoms or a diagnosis of a psychiatric disability.  The Veteran denied a history of all psychiatric symptoms on Reports of Medical History he completed in October 1965 and November 1965, and was found to be normal on psychiatric examination.  

The post service medical records are negative for complaints or findings regarding a psychiatric disability until many years following discharge.  

In December 2001, a letter from a private Licensed Mental Health Counselor states that he was treating the Veteran for depression.  The examiner believed that the Veteran's medical condition was a contributing factor in his depression.

The Veteran underwent a VA examination for mental disorders in January 2002.  The claims folder was reviewed by the examiner.  The Veteran was noted to have been diagnosed with prostate cancer one year ago.  His wife of 33 years had died in July 2000.  The Veteran had never been seen by a psychiatrist but was noted to have seen a psychotherapist the previous fall for a few months because he was feeling moody.  He had never been on any psychiatric medications or had a psychiatric hospital.  The Veteran believed that the greatest impact of his prostate cancer had been a lack of sexual function.  After the mental status examination, the examiner opined that the Veteran did not have a chronic mental disorder associated with his service connected prostate cancer.  The examiner believed that the Veteran had an adjustment disorder that would mostly likely resolve as the Veteran either adjusts to his lack of sexual function or as his sexual function returned.  It was possible that his dysphoria over his lack of sexual function would increase in the future and become a chronic mental condition at that time but it did not currently qualify as one.  

In a June 2012 VA Form 21-0969J-3 Prostate Cancer Disability Benefits Questionnaire, one of the Veteran's private doctors states he had first seen the Veteran for prostate cancer in 2005.  When asked if the Veteran had any other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer, the doctor answered "yes" and wrote the Veteran has depression.  No further elaboration was provided.  

The Veteran was afforded another VA examination for mental disorders by a psychologist in July 2012.  The diagnoses were an adjustment disorder with depressed mood, resolved; and a history of bereavement, resolved.  The claims file was reviewed, and the history of prostate cancer and the 2001 counseling sessions were noted.  After record review and mental status examination, the examiner opined that the Veteran's claimed disability was less likely than not proximately due to or the result of his service connected condition.  The rationale was that the Veteran's current complaints of depression were subclinical and predominately in remission.  The frequency and severity of his symptoms did not meet diagnostic significance at that time.  The initial onset of his depression had coincided with the death of his first wife, which was understandable, and he was then seen a few times during treatment for prostate cancer.  Currently, he was not receiving any mental health treatment.  The examiner checked the box on the examination form to indicate that the Veteran did not have a mental disorder diagnosis.  

In July 2013, a VA Prostate Cancer Disability Benefits Questionnaire was completed by another private doctor who had cared for the Veteran's prostate cancer.  Once again, when asked if the Veteran had any other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer, the doctor answered "yes" and wrote the Veteran has depression without explanation.  

The Veteran was provided another VA examination for mental disorders in January 2015.  His electronic records were reviewed by the psychologist.  The Veteran also underwent an in-person examination and psychological assessment.  Afterwards, the only current diagnosis was determined to be alcohol use disorder.  The symptoms associated with this diagnosis included mild depressed mood, low energy, hopelessness, and helplessness.  The examiner noted the reports of residual depression on the June 2012 and July 2013 questionnaires.  He opined that the Veteran's depression was less likely than not due to the service connected prostate cancer.  The rationale was that prostate cancer was in remission and the Veteran's self-reported cause of his worries was his finances.  

The Board finds that entitlement to service connection for an adjustment disorder with depression is not warranted.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of an adjustment disorder with depression or any similar disability.  

Initially, the Board notes that the service treatment records show that the Veteran was seen on a single occasion due to anxiety and irritability associated with a course of instruction.  However, there is no record of complaints of depression, and no record of a diagnosis of any psychiatric disability, including one manifested by depression.  His psychiatric examination was normal at discharge, and the initial post service complaints of depression are dated decades after discharge.  The Veteran does not contend that his currently claimed disability is related to active service, and the Board agrees.  Service connection on a direct basis is not supported by the evidence.  

Turning to the Veteran's claim for service connection on a secondary basis, the evidence in favor of the Veteran's claim includes the December 2001 letter from the private psychotherapists, and the June 2012 and the July 2013 VA Prostate Cancer Disability Benefits Questionnaires.  The December 2001 letter states the Veteran was seen for depression, and that his physical disabilities contributed to that depression.  The examiner did not mention the service connected prostate cancer.  The June 2012 and the July 2013 VA Prostate Cancer Disability Benefits Questionnaires both state that the Veteran has depression secondary to his prostate cancer, without further elaboration.  

The evidence against the Veteran's claim is the findings of the three VA examinations.  The January 2002 and July 2012 VA examinations both found that the Veteran did not have a current diagnosis of a chronic disability.  While the Veteran's reports of depression were noted, in both instances the examiners determined that these reports did not support a diagnosis of a current disability.  The July 2012 examiner characterized the Veteran's adjustment disorder with depression and bereavement as resolved.  Similarly, the only current diagnosis entered by the January 2015 VA examiner was alcohol abuse disorder.  

The Boards finds that the opinions of the three VA examiners are of greater evidentiary value than that of the three private examiners.  The December 2001 examiner is the only one of the three private examiners shown to specialize in the diagnosis and treatment of psychological disabilities.  This examiner's letter does not state that the Veteran has a chronic disability.  Furthermore, it is dated many years prior to the Veteran's current appeal.  The other two private examiners are medical doctors and as such are expected to have some training in the diagnosis and treatment of mental illness, but they are not shown to have any particular expertise in this area.  Furthermore, they provide no reasons and bases to support the finding of depression, and there is no discussion to indicate whether or not this finding represents a chronic disability or merely a temporary condition. 

In contrast, the three VA opinions were provided by psychologists who specialize in the diagnosis and treatment of mental illness.  The January 2002 and July 2012 VA examiners found that the Veteran did not have a current psychiatric disability manifested by depression, with the July 2012 examiner finding that his earlier problems had resolved.  The January 2015 examiner also failed to make a current diagnosis of depression or an adjustment disorder with depression, and explained the Veteran's depression noted by the June 2012 and the July 2013 examiners as being due to his finances based on his own reports. 

In light of the foregoing, the Board finds that preponderance of the evidence is against a finding that the Veteran has a psychiatric disorder that existed before, during, or after the receipt of the service-connection claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

As the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of an adjustment disorder with depression, the first criterion for service connection is not met, and the claim is not supported.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


ORDER

New and material evidence has been submitted to reopen the Veteran's claim for an adjustment disorder with depression, claimed as depression secondary to his service connected prostate cancer; to this extent only his appeal is granted.  

Entitlement to service connection for an adjustment disorder with depression, claimed as depression secondary to the Veteran's service-connected prostate cancer, on a de novo basis, is denied. 


REMAND

The Veteran contends that his alcohol use disorder is secondary to his service connected prostate cancer.  

VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(a) (2015).  

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  See Allen, 237 F.3d at 1381.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2015).  Secondary service connection is permitted based on aggravation.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2015).

In this case, the January 2015 VA examiner opined that the Veteran's diagnosis of alcohol use disorder was less likely than not incurred in or caused by his military service or secondary to his prostate cancer.  The rationale was that the Veteran's long term alcohol abuse predates the prostate cancer and is an act of willful misconduct.  

However, the Board observes that a finding that the alcohol abuse predates the prostate cancer raises the question as to whether or not it was then aggravated by the prostate cancer.  The question of aggravation was not addressed by the examiner.  If VA provides the Veteran with an examination, the examination must be adequate.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the examination report should be returned to the examiner to address this question.  Furthermore, the Board also observes that the finding of willful misconduct is a legal determination, not a medical finding.  


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to an appropriately qualified clinician in order to address the following question:

Is it as likely as not that the Veteran's alcohol use disorder was aggravated (increased in severity beyond natural progression) due to his service-connected prostate cancer or the service-connected residuals of that cancer, to include sexual dysfunction and urinary incontinence?  If the answer is yes, can a baseline in functioning prior to aggravation be established?  If so, please describe the baseline.

The clinician should review the file to become familiar with the Veteran's pertinet medical history and the relevant facts of this case.  A new medical examination should not be scheduled unless deemed necessary by the examiner.  

A comprehensive rationale for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


